Citation Nr: 0607431	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to asbestos exposure.

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to asbestos exposure.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2003 decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned a 0 percent, noncompensable disability rating.

In a January 2005 decision, the RO denied service connection 
for colon cancer, claimed as secondary to asbestos exposure.

The issues of service connection for asthma and for colon 
cancer, each claimed as secondary to asbestos exposure, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On audiological testing in 2003, the veteran's hearing 
loss was measured at Level I in the right ear and Level V in 
the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.85, Tables VI and VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in August 
2002 and March 2004 fulfill the requirements under the VCAA 
to notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the part of the required VCAA notice 
in the March 2004 letter, which was issued after the initial 
adverse rating decision of March 2003.  VA followed proper 
procedures, however, in subsequent actions.  The RO fulfilled 
the notice requirements in the 2002 and 2004 notices.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Hearing Loss Rating

The veteran has appealed the noncompensable rating assigned 
for his bilateral hearing loss.  He notes that during service 
he had a ruptured left eardrum, and he was exposed to noise 
from ships' guns.  He indicates that his difficulty hearing 
since service is considerable.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the veteran appealed the initial disability rating that 
the RO assigned.  The Board will consider the evidence for 
the entire period since the effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2004).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2004).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2004).  Tables VI and VII are 
reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

In September 2002, the veteran was seen at a VA facility for 
a hearing aid examination.  The examiner found that the 
veteran had bilateral hearing loss, and fitted him for 
hearing aids.  Audiological testing was performed, but the 
outpatient treatment notes list only the puretone thresholds 
at 1500, 2000, and 3000 Hertz.

The veteran had a VA audiological evaluation in February 
2003.  At that time, puretone thresholds, in decibels, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
75
75
LEFT
40
35
85
85
105

The puretone threshold averages were 55 decibels in the right 
ear and 78 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 76 percent in the left ear.  The hearing 
impairment levels were I in the right ear and V in the left 
ear.  Those test results are consistent with a 0 percent 
rating.

Testing measured the veteran's hearing loss at a level that 
is consistent with a noncompensable rating.  There is no 
objective evidence that his hearing loss is more severe than 
the levels measured.  Thus, the preponderance of the evidence 
is against a rating in excess of 0 percent.  There is not 
evidence of variance in the level of the veteran's hearing 
loss since service connection became effective; so there is 
no basis to assign staged ratings.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The veteran is seeking service connection for asthma.  He 
reports that he began to have breathing problems during 
service, and that he had some treatment for those symptoms 
during his service in Japan in the 1970s.  He states that in 
October 1976, just a few days after his retirement from 
service, he had a severe asthma attack, and went to the Naval 
Hospital in San Diego, California.  He indicates that he has 
continued to have asthma since the 1970s.  In addition, he 
reports that he was exposed to asbestos during service, and 
he contends that his asthma could be attributable to his 
asbestos exposure.

Notes from outpatient treatment of the veteran during service 
show that in May 1972 he reported coughing up black fuzzy 
spots in phlegm.  In December 1972, he was seen for a cold.  
In his September 1976 separation examination, he reported 
having breathing problems, usually at heights.  The examiner 
did not find any respiratory abnormality.

The veteran was unable to obtain records from a private 
physician who treated him in the 1980s, but a friend of the 
veteran wrote to confirm that the veteran had seen that 
doctor.  The medical records that are associated with the 
veteran's claims file are dated from the early 1990s forward, 
and those records show a history of asthma and ongoing 
asthma.  

The RO requested from the Naval Medical Center in San Diego 
records of treatment of the veteran from October 1976 
forward.  The Medical Center sent copies of the veteran's 
records from the 1990s forward, but indicated that earlier 
treatment records were no longer available.  As those records 
are not available, the veteran should be afforded an 
opportunity to submit other evidence, including lay 
statements, to corroborate his respiratory symptoms during or 
immediately following service.  The Board will remand the 
issue to allow the veteran to submit statements from his 
spouse or others who knew him during service who recall that 
he had breathing problems or had treatment for breathing 
problems during service or very soon after service.

The RO denied service connection for colon cancer, claimed as 
secondary to asbestos exposure, in a January 2005 rating 
decision.  In April 2005, the veteran wrote asking why the RO 
had denied his claim for service connection for colon cancer.  
He asserted that he had proven that he had been exposed to 
asbestos during service, and he noted that he had received a 
settlement in a civil suit regarding asbestos exposure.  He 
submitted documents regarding the civil settlement.  He asked 
the RO to advise him about asbestos-related colon cancer.

A written communication from a claimant expressing 
dissatisfaction or disagreement with a rating decision and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2005).  The veteran's April 2005 statement is not completely 
clear as a request for appellate review.  Viewing the 
statement as a whole, it appears that the veteran intended to 
appeal the decision.  The statement can be reasonably 
construed as expressing disagreement and seeking a review of 
the decision.  Thus, the veteran's April 2005 statement 
constitutes a Notice of Disagreement with regard to the colon 
cancer claim.

The RO has not issued a Statement of the Case in response to 
the April 2005 Notice of Disagreement.  The Board will 
therefore remand the matter to the RO to issue a Statement of 
the Case.

The RO has denied the veteran's claims for service connection 
for colon cancer and for asthma, both claimed as secondary to 
asbestos exposure.  In his April 2005 statement, the veteran 
seemed to inquire whether exposure to Agent Orange might 
support any of his claims.  The RO has not responded to that 
part of the veteran's statement.  On remand, the RO should 
ask the veteran to clarify whether he is claiming service 
connection for any disability as a result of exposure during 
service to an herbicide agent such as Agent Orange.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit statements from his spouse 
or others who knew him during service, and 
who recall that he had breathing problems 
or had treatment for breathing problems 
during service or very soon after service.

2.  The RO should issue a Statement of the 
Case with regard to the issue of 
entitlement to service connection for 
colon cancer, claimed as secondary to 
asbestos exposure.

3.  The RO should ask the veteran to 
clarify whether he is claiming service 
connection for any disability or 
disabilities as a result of exposure 
during service to an herbicide agent such 
as Agent Orange.  If the veteran indicates 
that he is making any such claim, the RO 
should undertake appropriate development 
and action with regard to each such claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the issues addressed in this remand.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


